Citation Nr: 0601657	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  99-13 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left knee.

2.  Entitlement to service connection for arthritis of the 
right knee.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
June 1970 and from September 1990 to July 1991.  He also had 
several periods of military service in the Army National 
Guard from 1970 to 1995. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from a decision of the Nashville, Tennessee, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In that 
decision, the RO denied service connection for post-traumatic 
stress disorder (PTSD) and for bilateral knee disorders, 
identified as arthritis.

A hearing was held at the RO in June 2001 before the 
undersigned Veterans Law Judge (VLJ).  A transcript of the 
proceeding is of record.  

The Board remanded the case to the RO for further development 
in September 2001.  The Board issued a decision in July 2003 
granting service connection for PTSD.  However, the Board 
again remanded the case to the RO for additional development 
of the evidence concerning service connection for bilateral 
knee arthritis.  The case has been returned to the Board for 
continuation of appellate review.  

The issue of service connection for a left knee disorder, 
identified as arthritis, is addressed in the decision that 
follows.  By contrast, the issue of service connection for a 
right knee disorder, identified as arthritis, is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Arthritis of the left knee is not shown to be present in 
military service or during the first postservice year, and 
there is no competent medical evidence linking arthritis of 
the left knee to any incident of service.  


CONCLUSION OF LAW

Arthritis of the left knee was not incurred in or aggravated 
by service nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of letters, dated in 
April 2001 and October 2001, from the RO to the appellant 
that were issued in connection with the initial RO decision 
in August 1998.  The letters informed the appellant of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the RO.  

As for assisting him with his claim for service connection 
for a left knee disorder, the claimant's service medical 
records are on file, as are his VA medical records.  As well, 
his service personnel records were obtained.  Pursuant to the 
Board's remand, the RO asked the National Personnel Records 
Center (NPRC) to search service department morning reports, 
from May 1, 1969 to August 31, 1969, for any reference to 
alleged shrapnel wounds to the knees.  The NPRC investigated 
morning reports of the veteran's unit, Battery A, 4th Bn, 42nd 
Artillery, 4th Infantry Division, for the time frame 
mentioned, but found no remarks pertaining to the alleged 
shrapnel wounds.  There is no indication that other Federal 
department or agency records exist that should be requested.  

A VA orthopedic examination, performed in October 2002 
pursuant to the first of two Board remands, did not provide 
medical opinion about the etiology of the veteran's bilateral 
knee disorder.  Another VA orthopedic examination, performed 
in March 2005, pursuant to the Board's second remand, 
provided sufficient information for disposition of the issue 
of service connection for a left knee arthritis.  In addition 
to VA medical reports, a report from a non-VA physician has 
also been obtained.  There is no indication that any 
pertinent evidence was not received, which is obtainable.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  Id.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In the present case, 
the unfavorable RO decision of August 1998 that is the basis 
of this appeal was already issued prior to the enactment of 
the VCAA in November 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The Board finds that VA has secured all available evidence 
and conducted all appropriate development.  Hence, the Board 
finds that VA has fulfilled its duties under the VCAA.  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The veteran maintains that he has arthritis of the left knee 
as a result of shrapnel wound to that knee that he sustained 
from a mortar round in Vietnam.  He denies any postservice 
knee trauma.

Service medical records are negative for complaints, findings 
or treatment of left knee defects or injuries, including 
shrapnel wounds.  The lower extremities were evaluated as 
normal on an examination in June 1970 for separation from the 
veteran's period of active duty that included his service in 
Vietnam.

Examinations were performed in connection with veteran's 
service in the Army National Guard during the period from 
February 1976 to October 1993.  They are negative for 
complaints or findings of left knee defects.  

Roger M. Duke, M.D., in a statement dated in February 1997, 
related that the veteran had been his patient since 1993.  He 
remarked that the veteran had osteoarthritis and degenerative 
joint disease of the knees.  A VA orthopedic examination in 
May 1998 also identified bilateral knee arthritis.  Hence, 
arthritis of the knees was first objectively demonstrated 
more than 25 years after the alleged shrapnel wound to the 
knee during service in Vietnam and well beyond the one year 
period for presumptive service connection for arthritis.  

A VA orthopedic examination was performed in March 2005.  The 
examined stated that the claims file had been reviewed.  The 
veteran's history was recorded and clinical findings were 
noted.  The assessment was that degenerative joint disease of 
the left knee was not attributable to any event or occurrence 
of military service.  The examiner pointed out that her 
assessment was based on an absence in the record of any 
documentation of an inservice shrapnel injury to the left 
knee.  

The veteran's unsubstantiated lay assertion is the only 
evidence linking current arthritis of the left knee to 
military service.  There is no indication from the record 
that he has medical training or expertise.  As a lay person, 
he is not competent to offer a medical opinion regarding the 
diagnosis or etiology of a disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  He has presented no competent 
medical evidence showing that arthritis of the left knee had 
its onset in service; that it was manifested within the first 
year after he completed the period of active duty when the 
alleged left knee trauma occurred; or that it is otherwise 
attributable to service.

For these reasons, the claim for service connection for left 
knee arthritis must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 


ORDER

Service connection for arthritis of the left knee is denied.


REMAND

As already mentioned, there is no documentation of the 
alleged shrapnel wound to the left knee in Vietnam.  However, 
as to an alleged shrapnel wound to the right knee, the record 
confirms that the veteran is the recipient of a Purple Heart 
medal, awarded in 1969, for wounds incurred in combat.  Also, 
his service personnel records make reference to a right leg 
shrapnel wound in 1969.  The alleged shrapnel wound to the 
right leg is an occurrence that is consistent with combat 
service.  On the existing record, it cannot be ascertained if 
a shrapnel wound to the right leg actually included the right 
knee, but the Board shall accept as true the veteran's 
account that the shrapnel wound did involve the right knee.  
38 U.S.C.A. § 1154(b).

The VA orthopedist, who examined the veteran in March 2005, 
specifically stated that her assessment about the etiology of 
the veteran's right knee arthritis depended upon whether or 
not there was documentation of an inservice shrapnel injury 
to the right knee.  Her assessment ruling out a relationship 
between current right knee arthritis and an event or 
occurrence of military service was predicated on her 
determination that the alleged right knee shrapnel wound had 
not been documented.  However, given the veteran's combat 
service, as well as the documented injury to the right leg, 
the occurrence of some type of wound about the right knee 
must be regarded as having occurred.  

Accordingly, this case must again be REMANDED to the RO for 
the following development and consideration:  

1.  Return the claims file to the VA 
orthopedist who examined the veteran in 
March 2005.  Ask her to provide an 
addendum opinion, based on claims file 
review, about the etiology of the 
veteran's current right knee arthritis.  
If she is not available, then schedule 
the veteran for a VA orthopedic 
examination to obtain a medical opinion 
responding to the following question:

Is it at least as likely as not that the 
veteran's right knee arthritis had its 
onset in service; was present within the 
first postservice year; or is otherwise 
attributable to an occurrence of service, 
in particular, a shrapnel wound to the 
right knee?  Please note the italicized 
legal standard of proof in formulating a 
response.  

To facilitate the opinion, the claims 
folder and a copy of this REMAND 
must be made available for the examiner's 
review of the veteran's pertinent medical 
history.  It is imperative that the 
question posed in this REMAND be answered 
so VA has sufficient information to 
adjudicate the pending claim.  

2.  Ensure the medical opinion responds 
to the question posed.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 
Vet. App. 268 (1998).

3.  Then readjudicate the claim of 
service connection for arthritis of the 
right knee in light of any additional 
evidence obtained.  If the benefit sought 
on appeal is not granted to the 
claimant's satisfaction, send the veteran 
and his representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JOAQUIN AGUAYO PERELES 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


